DETAILED ACTION

This office action is in regards to a non-provisional application filed May 23, 2019 with no claims to previous. Claims 1-16 have been elected without traverse. Claims 17-22 are withdrawn as non-elected. Claims 1-16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the In regards to claim 1, the base of comparison for the weight % range is indefinite.  Is the wt.% based on the total additive composition? Are at least 50 wt.% of the base resins comprising polyester, carboxylated polyester and epoxy or is the at least 50 wt.% of base resins, at least 50 wt.% of the total additive composition consisting of polyester, carboxylated polyester, and epoxy? Are between 15 to 25 wt.% of the flow aid, comprising polyethylene and polyester hydroxyl resins with ricinoleic acid on a silica carrier or is the 15-25 wt.% of the flow aid, 15-25 wt.% of the total additive composition consisting of polyethylene and polyester resins with ricinoleic acid on a silica carrier? Etc… Claims 2-16 are rejected due to their dependence on claim 1.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 6 contain the trademark/trade name “Primid” produced by EMS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a hydroxyalkylamide (HAA) curative” and, accordingly, the identification/description is indefinite.  Claims 2-5 and 7-16 are rejected due to their dependence on claims 1 and 6.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 12, 
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The functional constituents of claim 12 include between 0.5 to 5.0 wt.% of a silica carrier wherein the functional constituents of claim 1 do not consist of a silica carrier, therefore Applicant is broadening the limitation of the functional constituents instead of further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claims 1-16, the following is a statement of reasons for the indication of allowable subject matter:  James (9,353,254 B1) do not teach or fairly suggest a light stabilizing additive composition comprising (a) at least 50 wt.% of base resins (polyester, carboxylated polyester, and epoxy), (b) 15-25 wt.% of a flow aid (polyethylene, polyester hydroxyl, ricinoleic acid on silica carrier), (c) 0.1-2.5 wt.% of at least one UV inhibiting compound (triazine or hindered-amine based) and MW of 580-687 g/mol; and (d) remainder consisting of PU curative, primid curative, and one or more functional constituents.  
In anticipation of allowance of claims 1-16 in the next office action, and possible rejoinder of claims 17-22, there are 112 issues (e.g., base of comparison (17-22), trademark (20), hybrid of what? Epoxy and PU are resins and TGIC and primid are curatives (20)) that would need to be addressed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763